Citation Nr: 0013542	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  96-50 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of a head 
injury, including an acquired psychiatric disability, post-
traumatic stress disorder, temporal mandibular joint syndrome 
(TMJ) and cranial nerve damage, on an either direct basis or 
as a claim for compensation benefits under the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998).  


REPRESENTATION

Appellant represented by:	Keith Miller, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and W.G.




ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to July 
1967.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Board remanded this case to the RO in August 1998.  A 
hearing was held before the undersigned in March 2000.  The 
veteran reported that he was homeless as of the day of the 
hearing and apparently he has been in the past.  He and his 
representative requested that jurisdiction of this case be 
transferred to the RO in Portland, Oregon, RO.  Accordingly, 
for the purposes of the expeditious handling of the claim and 
to preserve adjudicative resources, the Board requests the RO 
of St. Petersburg, Florida, to transfer this case to the RO 
in Portland, Oregon, when practicable.   The Board again 
reminds the veteran that he should make every effort to 
insure that the VA has the ability to contact him, when 
necessary.  

The Board remanded this case to the RO in August 1998 for a 
hearing.  At that time, the issue on appeal was described as 
service connection for the residuals of a head injury 
manifested by depression and cranial nerve damage.  As noted 
at the hearing in March 2000, the procedural status of the 
claims on appeal has become very complex.  The Board has 
recharacterized the issue on appeal to account for those 
matters that currently appear to be in appellate status.   

In this regard, the Board must emphasize that it does not 
have unlimited authority and its jurisdiction is limited.  
The Board may not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 1991).  Under the provisions of 38 U.S.C.A. § 7105(a) 
(West 1991), an appeal to the Board must be initiated by a 
notice of disagreement and completed by a substantive appeal 
after a statement of the case is furnished to the veteran.  
In essence, the following sequence is required: There must be 
a decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203 (1999).

The veteran submitted a statement received by VA in August 
1998 in which he listed 17 diagnostic codes (including 9904 
twice).  He specified only three disabilities by name: left 
TMJ, right TMJ and "TMJ related disorders."  He also stated 
the issues he was raising included a "100% service connected 
disability," a "total and permanent" and 
"unemployability."  

The RO wrote to the veteran in February 1999 and requested 
that he identify the disabilities for which he was claiming 
service connection.  The veteran replied that month that his 
response would be forwarded though his attorney.  The RO 
provided the veteran notice in November 1999 that his claim 
was incomplete because he had not submitted a well grounded 
claim and advised him of the evidence he needed to support 
the claim.  In a substantive appeal dated February 2000, he 
stated the belief he was pursuing included claims of service 
connection "injuries," a 100% rating, service connection 
for TMJ "and all related injuries," service connection for 
chronic head and neck pain, as well as service connection for 
PTSD, a bipolar disorder, and a paranoid disorder.  In 
accompanying correspondence received in January 2000, the 
veteran stated that his injury in service had produced 
"several disabilities" which he had identified by 
diagnostic code.  He requested that VA review the diagnostics 
codes and adjudicate the claim.

The Board concurs with the RO that the veteran should 
identify the disability or disabilities for which service 
connection is sought for two reasons.  First, it is doubtful 
that merely listing diagnostic codes will satisfy the 
regulatory requirement that the veteran identify the benefit 
sought.  See 38 C.F.R. § 3.151(a) (1999).  Second, and 
probably more importantly from the veteran's standpoint, such 
an action may be self-defeating because even if the Board 
accepted the listing of a diagnostic code as an adequate 
claim for a "benefit", the next step of the adjudication 
process is to ascertain if the claim is well grounded.  In 
this case, the listing of diagnostic codes makes it less, 
rather than more likely that the claims will be found to be 
well grounded as the RO warned the veteran. 

Under the law, it is the obligation of the person applying 
for benefits to come forward with a well-grounded claim.  
38 U.S.C.A. § 5107(a).  A well grounded claim is "[a] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Veterans Appeals (Court) has held 
that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1997) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

In this case, preliminary review of the record indicates the 
claimant is relying essentially upon the medical reports of 
Dr. Glabman and R. W. Elliot, a dentist, to well ground his 
claims.  Dr. Glabman, a general internist, relates that he 
reviewed the veteran's "medical records" as well as an 
affidavit from a fellow classmate.  The physician states that 
"apparently" the claimant suffered head and facial trauma 
in service "which may have been instrumental in further 
development of severe TMJ syndrome and possible neuralgia, 
auditory and sinus difficulties."  Dr. Elliot reports he had 
not examined the claimant, but as a dentist, a prosthodontist 
and a retired naval officer, he had experience with the 
temporo mandibular joint.  Dr. Elliot indicates that an 
injury to the chin may have caused damage and "there is a 
possibility that the trauma he sustained initiated 
degenerative changes with the joint capsule and the 
meniscus."  Without definitive treatment "irreparable 
damage to the TMJ and surrounding tissues could the 
consequence."  He added that the problem might not be a 
dental once, per se, but a musculoskeletal one that involved 
the non-dental tissues such as the maxillary sinus, the 
Eustachian tubes and the cranial nerves.  

The medical evidence submitted in support of the claim does 
not identify disabilities by diagnostic codes nor does it 
provide a competent medical opinion causally linking 
diagnostic codes to disease or injury of service origins.  
Indeed, the Board notes that the medical statements appear on 
their face to be deficient, apart from the references to TMJ 
syndrome, in that they more often described symptoms than 
provide diagnoses of disabilities.  As the Court held in 
Sanchez-Benitez v. West, 13 Vet. App. 287 (2000), a notation 
of simply "back pain," alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  The Board finds that terms like 
"neuralgia, auditory and sinus difficulties" or references 
to the "maxillary sinus, the Eustachian tubes and the 
cranial nerves," fall into the same category as "back 
pain" because they are not associated with an underlying 
diagnosis or identifiable underlying malady.  The term 
"neuralgia, for example, is not linked to any specific nerve 
or nerves.  Likewise, the term "difficulties" falls well 
short of a diagnosis.  While the veteran's claims process is 
nonadversarial and requires that the adjudicators and the 
Board provide a liberal reading of the pleadings, it does not 
demand that the RO or the Board resort to clairvoyance to 
ascertain the nature of the disabilities for which service 
connection is claimed.  

The highly nebulous nature of the additional claims the 
appellant appears to be raising leaves the Board with the 
firm impression that the first order of business in this 
matter now is to obtain, if feasible, a clarification of all 
the issues for which appellate review is being pursued.   The 
Board must earnestly impress upon the claimant that he is 
free to pursue any claim he desires, however, he needs to 
make a firm decision as to the matters he wishes to pursue 
and then stick to those issues.  The continuous raising and 
changing of issues assures not only unnecessary delay in the 
disposition of those claims he is pursuing, but also has 
adverse effects on other veterans due to waste of 
adjudicatory resources.  The veteran's attorney should assist 
the veteran is clarifying these claims.


REMAND

As noted above, the Board must determine whether this claim 
is well grounded.  In order for a claim to be well grounded, 
there must be a current disability that is related to an 
injury or disease that was present during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Case law 
provides that although a claim need not be conclusive to be 
well grounded it must be accompanied by evidence.  A claimant 
must submit some supporting evidence that justifies a belief 
by a fair and impartial individual that the claim is 
plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 262 (1992); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). The Court 
has defined a well-grounded claim as one that is plausible, 
that is, meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). 
 
With respect to the first prong of the Caluza analysis, a 
review of the medical records indicates that the veteran has 
a psychiatric disability and apparently TMJ syndrome.  With 
regard to the second prong of the Caluza analysis, the 
service medical records do indicate a psychiatric disability 
and an injury to the chin.  Service connection, however, may 
not be granted for a personality disorder.  38 C.F.R. 
§§ 3.303(c), 4.9 (1999).  See Winn v. Brown, 8 Vet. App. 510, 
516 (1996), and cases cited therein.  With respect to the 
third prong of the Caluza analysis, nexus evidence, the 
current record shows competent evidence that appears to link 
TMJ syndrome to an injury in service.  On the other hand, it 
appears that at this time there is no competent medical 
evidence linking identifiable diagnosed disabilities, apart 
from TMJ syndrome, to service.  See Sanchez-Benitez, supra.  
The service psychiatric evaluation, on its face, indicated 
that the psychiatric disability existed before service. 

The Court has made clear that a lay party is not competent to 
provide probative evidence as to matters requiring expertise 
derived by specialized medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  See also Cromley 
v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. Brown, 6 Vet. 
App. 14, 16 (1993); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Fluker v. Brown, 5 Vet. App. 296, 299 (1993); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993); Cox v. Brown, 5 Vet. 
App. 93-95 (1993); and Clarkson v. Brown, 4 Vet. App. 565, 
657 (1993).  Thus, the veteran is not competent to diagnose 
himself with a disability and then associate this condition 
with either his active service or an alleged injury during 
service.

In Robinette v. Brown, 8 Vet. App. 69 (1995), the Court held 
that even where a claim is not well grounded, the Secretary 
had imposed upon himself a further duty to advise the 
appellant of what additional evidence was necessary to 
complete the application for the benefit sought under 38 
U.S.C.A. § 5103(a) (West 1991).  The Court has also held, 
however, that what a physician has told a veteran, "filtered 
as it [is] through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence."  Robinette, 8 Vet. App. at 77.  Thus, the 
veteran's statements or testimony regarding what a physician 
said can not be the basis to make this claim well grounded.  
Further, the obligations within Robinette exist only in the 
limited circumstances where the veteran has referenced known 
and existing evidence.  See Epps v. Brown,  9 Vet. App. 341, 
344 (1996).

At the hearing held before the undersigned in March 2000, the 
Board has been placed on notice of evidence that may be 
pertinent to the veteran's claim, and which may make his 
claims "capable of substantiation."  Murphy, supra.  
Specifically, reference was made to medical records from the 
Social Security Administration (SSA) and the National 
Security Agency (NSA).  Apparently, his argument is that 
records from the NSA from 1963 to 1964, before the veteran's 
active service (including his service in the Naval Academy), 
would support his claim by demonstrating the absence of a 
pre-existing psychiatric disability.  Regarding the SSA 
records, it appears that the RO has already obtained many of 
these records.  However, the veteran appears to indicate that 
additional records are available from SSA.  The veteran also 
appears to indicate that additional medical records are 
either available or missing, though this is not clear.  In 
February 2000, the veteran requested one year to submit 
additional information regarding his claim.

In summary, at this time the claim for service connection for 
TMJ syndrome appears to be well grounded, and thus the duty 
to assist attaches clearly as to that claim.  It appears the 
claimant has reported the existence of government records and 
alleged that these records make at least his claim for 
service connection for a psychiatric disability "capable of 
substantiation."  To the extent he alleges that medical 
providers have told him that he has disabilities related to 
service, the VA is under the duty to inform under 38 U.S.C.A. 
§ 5103 that he must submit actual documentation form these 
medical providers to substantiate his evidentiary assertions 
and he can not simply rely on his lay evidence to establish 
medical facts.
Accordingly, the case is REMANDED for the following 
development:

1. The RO of St. Petersburg, Florida, is 
requested to transfer this case to the RO 
in Portland, Oregon, when practicable.

2. The RO should request the veteran, 
through his representative, to clearly 
indicate all claims he wishes to pursue 
with the VA.  If service connection is 
being claimed, the disability or 
disabilities should be specifically 
identified, and for the reasons noted 
above, the claimant would be well advised 
to avoid the use of diagnostic codes.  
The RO should then take appropriate 
action to fully adjudicate these claims.  
The veteran is asked to be as clear and 
concise as possible.  He is advised that 
claims other than the ones cited on the 
title page above will not be before the 
Board unless the determination of the RO 
is unfavorable, and the veteran files a 
notice of disagreement and completes all 
procedural steps necessary to appeal a 
claim to the Board in accordance with 38 
U.S.C.A. § 7105 (West 1991). 

3.  The veteran should be asked to 
identify all sources of treatment for the 
alleged disabilities in question.  The 
veteran and the RO should obtain 
treatment records from all sources 
identified that are not already of 
record.  The veteran is requested to 
provide an authorization for release of 
any non-VA records he alleges are 
missing, including, but not limited to, 
the 1963 to 1964 records of the NSA.

4.  The RO should obtain from the Social 
Security Administration a copy of any 
recent disability determination made and 
a copy of the medical records upon which 
the award was based.  38 U.S.C.A. § 5106 
(West 1991).  The SSA should be told that 
the VA is most interested in the medical 
records cited in the "List of Exhibits" 
contained within the SSA determination 
from the Office of Hearing and Appeals 
that has been associated with the 
veteran's claims folder.   

5.  Thereafter, the RO should 
readjudicate the veteran's claim in light 
of the findings of the Court in 
Robinette, 8 Vet. App. at 77.  The RO 
should make a specific determination of 
whether any additional evidence supplied 
by the veteran supports a finding that 
his claim is "well grounded."  See 
Caluza, 7 Vet. App. at 505-506.  If, and 
only if, the veteran supplies evidenced 
which supports a finding that his claim 
is now "well grounded," the RO should 
fulfill the duty to assist the veteran in 
developing all facts pertinent to his 
claim under 38 U.S.C.A. § 5107(a).  This 
should include, if appropriate, a medical 
evaluation to determine the etiology of 
his disabilities and consideration of the 
decisions in Cohen v. Brown, 10 Vet. App. 
128, 147 (1997) and Brown v. Gardner, 115 
S.Ct. 552 (1994).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

If the benefits sought are not granted, the veteran and his 
representative should be furnished with a Supplemental 
Statement of the Case and provided an opportunity to respond.  
The case should then be returned to the Board for appellate 
consideration.  By this action, the Board intimates no 
opinion, legal or factual, as the ultimate disposition 
warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




